Opinion issued June 21, 2012.




                                         In The
                                 Court of Appeals
                                        For The
                            First District of Texas

                                NO. 01-11-01050-CR
                                      ____________

                           MICHAEL HOSEA, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 232nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 9415203


                            MEMORANDUM OPINION



      Appellant, Michael Hosea, attempts a second appeal of his March 31, 1995

conviction for murder. This Court previously affirmed the judgment of the trial

court. See Hosea v. State, No. 01–95–00358–CR, 1997 WL 709453 (Tex. App.—

Houston [1st Dist.] Nov. 6, 1997), pet. ref ‘d.).
      This court lacks jurisdiction to consider a second appeal from appellant’s

final conviction. The exclusive post-conviction remedy in final felony convictions

in Texas courts is through a writ of habeas corpus pursuant to Texas Code of

Criminal Procedure article 11.07. TEX.CODE CRIM. PROC. ANN. art. 11.07, § 5

(Vernon Supp. 2010) (providing that “[a]fter conviction, the procedure outlined in

this Act shall be exclusive and any other proceeding shall be void and of no force

and effect in discharging the prisoner”); Ater v. Eighth Court of Appeals, 802 S.

W.2d 241 (Tex. Crim. App. 1991).

      Accordingly, because we lack jurisdiction over the appeal, we grant the

State’s motion to dismiss. See TEX. R. APP. P. 25.2(d), 42.3(a), 43.2(f). We dismiss

all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2